Citation Nr: 1037381	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-19 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for low testosterone.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for renal deficiency.

4.  Entitlement to service connection for chronic malnutrition.

5.  Entitlement to service connection for thickening of 
intestinal wall.

6.  Entitlement to service connection for bowel incontinence.

7.  Entitlement to service connection for removal of sphincter.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Attorney at 
Law
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to June 
1994 and from February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran testified before the undersigned at a hearing in 
February 2010.  A transcript is of record.

The Board observes that at the Veteran's hearing, testimony was 
also taken in regard to increased ratings for chronic adjustment 
disorder and status-post total proctectomy, ileoanal J-pouch and 
loop ileostomyctomy with ileosigmoid anastamosis.  The Veteran 
was awarded ratings of 30 percent for his psychiatric disorder 
and 60 percent for his digestive disorder in a May 2008 rating 
decision.  The Veteran filed a timely notice of disagreement 
(NOD) that was received in July 2008.  Although the RO provided a 
statement of the case (SOC) in July 2009 for those issues, no 
substantive appeal was submitted.  Therefore, those issues are 
not before the Board.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.

REMAND

The statement of the case (SOC) on the issues of service 
connection for low testosterone, sleep apnea, renal deficiency, 
and chronic malnutrition was in May 2008.  Since that time, 
additional evidence has been received by the RO, including Social 
Security Administration (SSA) records and a VA examination 
performed in conjunction with a claim for a total rating based on 
individual employability due to service-connected disability 
(TDIU).  If an SOC is prepared before the receipt of further 
evidence, an SSOC must be issued to the Veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is duplicative 
or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to these issues because it shows current objective 
findings.  There are no legal provisions for waiver of evidence 
received by the RO prior to transfer of the file to the Board.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case is 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

The Board notes that the SSA records were submitted to VA on a 
computer disc; the RO did not print copies of the records.  On 
remand, the SSA records should be printed and associated with the 
claims file.

Additionally, the record indicates that the Veteran continues to 
receive VA treatment from the VA Outpatient Clinic (OPC) in 
Jacksonville, Florida.  On remand, updated VA treatment records 
since May 2010 should be obtained so that the evidence of record 
is current.

The Board also finds that a VA examination is necessary for the 
Veteran's claim of service connection for sleep apnea.  Post-
service medical records show that the Veteran was diagnosed with 
sleep apnea following a sleep test in December 2006.  The Veteran 
testified at his hearing that he experienced problems sleeping 
during service, which included falling asleep and staying asleep.  
He further testified that the problems he experienced in service 
were identical to the problems that he currently had.  Since the 
Veteran's testimony appears to indicate a continuity of 
symptomatology, the Board finds that a VA examination is 
necessary to determine if the Veteran's sleep apnea was incurred 
in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

With regards to the issues of service connection for thickening 
of the intestinal wall, bowel incontinence, and removal of 
sphincter, the RO denied service connection for those claims in 
the rating decision on appeal; the Veteran filed a timely NOD in 
October 2007.  The filing of an NOD places a claim in appellate 
status.  No SOC for those claims was issued.  The failure to 
issue an SOC in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2009); see also Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996). 

The Board acknowledges that in a May 2008 rating decision, the RO 
included those disabilities in the Veteran's claim for an 
increased rating for status-post total proctectomy, ileoanal J-
pouch and loop ileostomyctomy with ileosigmoid anastamosis, 
therefore, the RO considered those claims to be granted.  
However, procedure requires that an SOC be issued; accordingly, 
those issues are remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
medical records from the Jacksonville, 
Florida OPC dated from May 2010 to the 
present.

2.  The RO should print a copy of the 
Veteran's SSA records and associate them 
with the claims file.

3.  Schedule the Veteran for a VA 
examination with an examiner with 
appropriate expertise to determine if the 
Veteran has sleep apnea that is related to 
his military service.  The examiner is 
requested to, among other things, obtain a 
detailed history of the Veteran's symptoms 
as observed by him and others since 
service, review the record, and offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of approximately 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) that his sleep apnea 
is related to his military service.  

The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given.  The 
examiner should specifically identify that 
they have reviewed the claims file and 
medical records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).

4.  A statement of the case should be 
issued addressing the issues of service 
connection for thickening of the 
intestinal wall, bowel incontinence, and 
removal of sphincter.  The statement of 
the case should include a discussion of 
all relevant evidence considered and 
citation to all pertinent law and 
regulations.  Thereafter, the appellant 
should be given an opportunity to perfect 
an appeal by submitting a timely 
substantive appeal in response thereto.  
The appellant should be advised that the 
claims file will not be returned to the 
Board for appellate consideration of this 
particular issue following the issuance of 
the statement of the case unless he 
perfects his appeal.

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the low testosterone, 
sleep apnea, renal deficiency, and chronic 
malnutrition claims in light of all 
information or evidence received since the 
SOC in May 2008.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished with a 
SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

